Exhibit 10.1

 

MODIFICATION
AND REAFFIRMATION AGREEMENT

 

THIS MODIFICATION AND REAFFIRMATION AGREEMENT (this “Agreement”) is dated as of
the 14th day of August, 2014, by and among DOVER DOWNS GAMING AND
ENTERTAINMENT, INC., a Delaware corporation (“Borrower”), DOVER DOWNS, INC., a
Delaware corporation (“Dover Downs”), and DOVER DOWNS GAMING AND MANAGEMENT
CORP., a Delaware corporation (jointly and severally with Dover Downs, the
“Guarantors”), and CITIZENS BANK, NATIONAL ASSOCIATION (formerly known as RBS
Citizens, National Association), as agent (“Agent”), lead arranger, cash
management bank and lender (“Citizens”), PNC BANK, NATIONAL ASSOCIATION, as
lender (“PNC”), and WILMINGTON SAVINGS FUND SOCIETY, FSB, as lender (“WSFS” and
collectively with Citizens and PNC, the “Lenders”).

 

Background

 

A.                                    Borrower, Agent and Lenders are parties to
a Credit Agreement dated as of June 17, 2011 (as amended, the “Credit
Agreement”), which provides for a revolving line of credit to the Borrower in
the original principal amount of Ninety Million Dollars ($90,000,000).  Unless
otherwise defined herein, initially capitalized terms have the meanings given
them in the Credit Agreement.

 

B.                                    At Borrower’s request and as an
accommodation to it, Lenders have agreed to amend the Credit Agreement as
provided in this Agreement.

 

NOW, THEREFORE, in consideration of the Credit Agreement and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound and under seal,
agree as follows:

 

Section 1.  Amendment to Credit Agreement.  Upon satisfaction of the Conditions
Precedent (as defined herein), the Credit Agreement shall be amended as follows:

 

A.                                    The defined term “Assignment of Leases” is
hereby added to Section 1.1 of the Credit Agreement in appropriate alphabetical
order:

 

“Assignment of Leases” means that certain assignment of rents, leases and
profits by Dover Downs, Inc. for the benefit of the Lender Parties on certain
real property and improvements located on N. DuPont Highway, Dover, Delaware.

 

B.                                    The defined term “Loan Documents” in
Section 1.1 of the Credit Agreement is hereby deleted and replaced with the
following new definition:

 

“Loan Documents” mean this Agreement, any Notes, the Guaranty Agreement, the
Mortgage, the Assignment of Leases, the Fee Letters and any other document
entered into from time to time by the Obligors and the Lenders and designated as
a “Loan Document”.

 

--------------------------------------------------------------------------------


 

C.                                    The defined term “Maturity Date” in
Section 1.1 of the Credit Agreement is hereby deleted and replaced with the
following new definition:

 

“Maturity Date” means September 30, 2015.

 

D.                                    The defined term “Mortgage” is hereby
added to Section 1.1 of the Credit Agreement in appropriate alphabetical order:

 

“Mortgage” means that certain mortgage and security agreement by Dover
Downs, Inc. for the benefit of the Lender Parties on certain real property and
improvements located on N. DuPont Highway, Dover, Delaware.

 

E.                                     Section 2.5(d) of the Credit Agreement is
hereby deleted and replaced with the following new Section 2.5(d):

 

(d)                                 Scheduled Reduction of Commitments.  The
Borrower shall reduce the total Commitments (and, if necessary, prepay Loans in
accordance with Section 2.7 (Optional Prepayments) so that the total Revolving
Exposures do not exceed the total Commitments) on each date set forth below to
the aggregate amount set forth opposite such date:

 

Date

 

Total Commitments

 

08/14/14

 

$

55,000,000

 

12/31/14

 

$

50,000,000

 

06/30/15

 

$

47,500,000

 

 

F.                                      Section 5.2 of the Credit Agreement is
hereby deleted and replaced with the following new Section 5.2:

 

5.2                               Leverage Ratio

 

The Borrower will not permit the Leverage Ratio as at the last day of any period
set forth below to exceed the ratio set forth opposite such period:

 

Period

 

Ratio

 

06/30/14

 

4.75:1.0

 

09/30/14

 

4.75:1.0

 

12/31/14

 

4.5:1.0

 

03/31/15

 

4.0:1.0

 

06/30/15

 

3.75:1.0

 

 

G.                                    Section 5.4 of the Credit Agreement is
hereby deleted and replaced with the following new Section 5.4:

 

2

--------------------------------------------------------------------------------


 

5.4.                            Minimum Consolidated EBITDA

 

The Borrower will not permit Consolidated EBITDA for the four Fiscal Quarters
ending on the dates set forth below to be less than the dollar amount set forth
opposite such dates:

 

Date

 

Consolidated EBITDA

 

06/30/14

 

$

8,350,000

 

09/30/14

 

$

8,350,000

 

12/31/14

 

$

8,600,000

 

03/31/15

 

$

9,450,000

 

06/30/15

 

$

9,450,000

 

 

Section 2.  Conditions Precedent.  This Agreement shall become effective upon
the satisfaction by Borrower, as determined by Agent, of the following
conditions (collectively, the “Conditions Precedent”).

 

A.                                    Proper execution by the parties of this
Agreement and delivery of this Agreement to Agent;

 

B.                                    Proper execution of the Mortgage by Dover
Downs and delivery of the Mortgage to Agent;

 

C.                                    Payment to the Agent of the amount
required to reduce the outstanding principal balance of the Loan to $55,000,000.

 

D.                                    Payment to the Agent for the benefit of
the Lender Parties of a fee in the amount of $82,500 in consideration of this
Agreement;

 

E.                                     Payment to the Agent for its fees and
expenses relating to this Agreement;

 

F.                                      Delivery to Agent of evidence of the
insurance required by the Mortgage;

 

G.                                    Proper execution of the Assignment of
Leases by Dover Downs and delivery of the Assignment of Leases to Agent;

 

H.                                   UCC-1 Financing Statements naming Dover
Downs, as debtor, and Agent, as secured party;

 

I.                                        A current (i) title search of the
property subject to the Mortgage acceptable to Agent and (ii) Delaware Secretary
of State Uniform Commercial Code search of Dover Downs acceptable to Agent;

 

3

--------------------------------------------------------------------------------


 

J.                                        Resolutions of the respective board of
directors of Borrower and Guarantor authorizing this Agreement, the Mortgage and
the Assignment of Leases, as applicable;

 

K.                                   Currently dated good standing certificates
issued by the Delaware Secretary of State for Borrower and Guarantors; and

 

L.                                     TBD.

 

Section 3.  Affirmations.  Borrower and Guarantors hereby affirm the execution
and delivery of each of the Loan Documents, and agree that all of the
obligations and liabilities of Borrower and Guarantors under the Loan Documents
continue in full force and effect.  Borrower and Guarantors hereby also affirm
that all of the collateral received by Agent in connection with the Credit
Agreement is intended to and does in fact secure each of the obligations of
Borrower described in the Credit Agreement.

 

Section 4.  Agreements, Acknowledgments and Waivers.   Borrower and Guarantors
acknowledge that the obligations set forth in each of the Loan Documents are
valid, binding, and enforceable against them and are not subject to any defense,
counterclaim, recoupment or offset.  In addition, Borrower and Guarantors
acknowledge that (i) the execution of this Agreement, (ii) the acceptance by
Agent or Lenders of any payments hereunder, or (iii) any previous or subsequent
delay by Agent or Lenders in exercising any or all of its rights or remedies
under the Loan Documents, either separately or in combination, shall not
constitute a waiver by Agent or Lenders of any of the rights of Agent or Lenders
under the Loan Documents and shall not preclude Agent or Lenders from exercising
its rights thereunder or at law.  Nothing herein shall be deemed a waiver of any
of Agent’s or Lenders’ rights or remedies with respect to (i) any existing
violation of any affirmative or negative pledge, covenant or warranty, (ii) any
Event of Default, or (iii) any Default.

 

Section 5.  Miscellaneous.  The parties to this Agreement further agree as
follows:

 

A.                                    Power and Authority.  The parties
represent and warrant that each has the full power and authority to enter into
and perform this Agreement, all of which has been duly authorized by all
necessary corporate action and that this Agreement is valid, binding, and
enforceable in accordance with its terms.

 

B.                                    References to Credit Agreement.  Any and
all references to the Credit Agreement in any of the other Loan Documents shall
be deemed to refer to the Credit Agreement as amended by this Agreement.

 

C.                                    Counterparts.  This Agreement may be
executed by the parties hereto in any number of counterparts, each of which when
so executed and delivered shall be an original and all of which together shall
constitute one Agreement.

 

D.                                    Rules of Construction.  As used herein,
unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, the singular shall

 

4

--------------------------------------------------------------------------------


 

include the plural and the plural the singular, and the masculine, feminine or
neuter gender shall include the other genders.

 

E.                                     Choice of Laws.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
Delaware, without regard for principles of conflicts of laws.

 

F.                                      Acknowledgments.  Each party to this
Agreement acknowledges that it has executed this Agreement voluntarily, with a
full knowledge and a complete understanding of the terms and effect of this
Agreement and that it has been fully advised by competent counsel as to the
nature and effect of the applicable terms and provisions hereof.

 

G.                                    Representations and Warranties.  Borrower
represents and warrants that the representations and warranties set forth in the
Loan Documents remain true and accurate in all material respects as of the date
of this Agreement (provided that references to December 31, 2010 in
Sections 4.4(c) and 4.4(d) shall refer to June 30, 2014).

 

H.                                   Remaining Force and Effect.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents
remain in full force and effect in accordance with their terms.

 

{remainder of page intentionally left blank}

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands and seals or caused
these presents to be executed by their proper corporate officers or authorized
managers and sealed with their seal the day and year first above written.

 

 

DOVER DOWNS GAMING AND ENTERTAINMENT, INC.,
a Delaware corporation

 

 

 

 

 

 

By:

/s/ Timothy R. Horne                     

(SEAL)

 

 

Name: Timothy R. Horne

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

DOVER DOWNS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Timothy R. Horne                     

(SEAL)

 

 

Name: Timothy R. Horne

Title: Senior Vice President

 

 

 

 

 

 

 

DOVER DOWNS GAMING AND

MANAGEMENT CORP., 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Timothy R. Horne                     

(SEAL)

 

 

Name: Timothy R. Horne

Title: Senior Vice President

 

 

 

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Edward S. Winslow                  

(SEAL)

 

 

Edward S. Winslow

Senior Vice President

 

{signatures continue on following page)

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Joanne Hampson

(SEAL)

 

 

Name: Joanne Hampson

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

WILMINGTON SAVINGS FUND SOCIETY, FSB

 

 

 

 

 

 

 

By:

/s/ James A. Walls                          

(SEAL)

 

 

Name: James A. Walls

 

 

Title: Vice President — Business Banking

 

--------------------------------------------------------------------------------